Case 3:20-cr-00007-JAJ-SBJ Document 2 Filed 01/15/20 Page ‘RECEIVED

JAN 15 2020
IN THE UNITED STATES DISTRICT COURT ” CLERK OF DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF IOWA
) Criminal No. 3:20-cr-7
UNITED STATES OF AMERICA, )
) INDICTMENT
V. )
) T. 18 U.S.C. § 924(a)(1)(A)
JOSHUA LEE SCHEPER, ) T. 18 U.S.C. § 924(d)
) T. 28 U.S.C. § 2461(c)
Defendant. )
THE GRAND JURY CHARGES:
COUNT 1

(Makes False Statements During Firearm Purchases)
Between October 17, 2016 and December 3, 2016, in the Southern District of Iowa, the
defendant, JOSHUA LEE SCHEPER, did knowingly make a false and fictitious written statement
and representation with respect to information the law requires the licensed dealer to keep, in

connection with the acquisition of one or more of the following firearms from licensed dealers of

 

 

 

 

 

 

 

 

 

firearms:
Date me Firearm Licensed Dealer —
10/17/2016 FEG Hungary SA 20000 Davenport Guns
Serial Number: DT7963H
11/16/2016 Technical Grinding AR-15 Davenport Guns
Serial Number: TGM00156
11/18/2016 Masterpiece Arms MPA 930 G&G Retailers
Serial Number: FJ02198
11/25/2016 .40 caliber Glock 23 G&G Retailers
Serial Number: BBNX130
12/03/2016 Ruger LCP 380 Davenport Guns
Serial Number: 371803322

 

 

Specifically, the defendant falsely responded “Yes” to Question 11a on ATF Form 4473: “Are you
the actual transferee/buyer of the firearm(s) listed on this form? Warning: You are not the actual

buyer if you are acquiring the firearm(s) on behalf of another person. If you are not the actual

1
Case 3:20-cr-00007-JAJ-SBJ Document 2 Filed 01/15/20 Page 2 of 2

buyer, the dealer cannot transfer the firearm(s) to you.”

This is a violation of Title 18, United States Code, Section 924(a)(1)(A).

THE GRAND JURY FINDS:

NOTICE OF FORFEITURE

Upon conviction for the offense alleged in Count 1 of this Indictment, the defendant,
JOSHUA LEE SCHEPER, shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d), and Title 28, United States Code, Section 2461(c), all firearms, magazines,
and ammunition involved in the commission of said offenses, including, but not limited to, the
firearms and ammunition identified in Count 1 of this Indictment.

This is pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States
Code, Section 2461 (c).

A TRUE BILL.

 

EBOREPERSON

Marc Krickbaum
United States Attorney

 

Assistant United States Attorney
